SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

345
CA 16-01647
PRESENT: WHALEN, P.J., SMITH, CARNI, LINDLEY, AND NEMOYER, JJ.


RYAN M. FORRESTEL, PLAINTIFF-RESPONDENT,

                      V                             MEMORANDUM AND ORDER

MARGUERITA M.C. JONKMAN, DEFENDANT-APPELLANT.
(APPEAL NO. 3.)


MARGUERITA M.C. JONKMAN, DEFENDANT-APPELLANT PRO SE.

JOHN P. PIERI, BUFFALO, FOR PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (Tracey A.
Bannister, J.), entered December 21, 2015. The order denied the
recusal motion of defendant.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Same memorandum as in Forrestel v Jonkman ([appeal No. 1] ___
AD3d ___ [Mar. 24, 2017]).




Entered:    March 24, 2017                      Frances E. Cafarell
                                                Clerk of the Court